Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 2/23/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-30.
		
	Drawings
The drawings submitted on 9/5/2019 have been accepted by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yi-Ming Tseng on 3/17/2021.

The application is amended as follows:


…
a first transistor including a first source electrode, a first drain electrode, a first gate electrode, and a first semiconductor member, the first gate electrode being disposed between the substrate and the first semiconductor member, the first semiconductor member including an oxide material, wherein the first source electrode and the first drain electrode respectively directly contact two opposite faces of the first semiconductor member 
…
a third transistor electrically connected to the first transistor and including a third semiconductor member, the third semiconductor member including silicon; and a light-emitting diode element electrically connected to at least one of the first transistor and the third transistor; and
a storage capacitor electrically connected between the first gate electrode and the light-emitting diode element, wherein the storage capacitor is formed at a planar level between the first semiconductor member and the third semiconductor member, and wherein the planar level is parallel to a surface of the substrate.

Claim 29 is canceled because its subject matter was incorporated into claim 21.

Furthermore, while this application is in condition for allowance with respect to some claimed subject matter, the subject matter corresponding to claims 15-20 was not elected by 

Accordingly, claims 15-20 have been cancelled.


Allowable Subject Matter

Claims 1-14, 21-28, and 30 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including the device wherein the second semiconductor member is disposed between the second gate electrode and the substrate, directly contacts the third insulating layer, and is spaced from the second insulating layer, and wherein the second insulating layer is disposed between the third gate electrode and the third insulating layer.

Regarding Claim 21, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a storage capacitor electrically 

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899